Supreme Court




       In the Matter of Steven A. Murray.                          No. 2017-172-M.P.




                                            ORDER

       This matter is before the Court pursuant to a Petition for Reinstatement filed in

accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure. On

October 15, 2014, the petitioner, Steven A. Murray (petitioner or Murray), entered a plea of nolo

contendere to one count of felony assault in violation of G.L. 1956 § 11-5-2. He was sentenced

to a three-year term of imprisonment, which was suspended with probation. Conditions of his

probation included substance-abuse counseling. On that same date, petitioner also entered a nolo

contendere plea to a misdemeanor charge of operating a motor vehicle while under the influence

of intoxicating liquor, in violation of G.L. 1956 § 31-27-2. He was sentenced to a one-year term

of imprisonment, also suspended with probation, to be served concurrently with the sentence in

his felony assault conviction.

       On November 14, 2014, this Court’s Disciplinary Counsel filed a petition pursuant to

Article III, Rule 24 of the Supreme Court Rules of Disciplinary Procedure, requesting that we

suspend Murray from the practice of law based upon his convictions. We directed petitioner to

appear at our conference on January 8, 2015, to show cause why he should not be suspended.

After hearing the representations of Disciplinary Counsel, Murray, and his attorney, we issued an

order suspending Murray from the practice of law for eighteen months, commencing March 24,

2015. In re Murray, 108 A.3d 207 (R.I. 2015)(mem.) As we noted in that order, petitioner
presented evidence that his criminal conduct occurred while he was seriously intoxicated and

that he had sought treatment for his substance-abuse issues. See id. at 208. We made it clear that,

should petitioner seek reinstatement, he would bear the burden of convincing the Court that he

has maintained his sobriety, continued with his treatment for substance abuse, and he is morally

fit to resume the practice of law. Id

       On May 4, 2017, petitioner filed the instant Petition for Reinstatement. Disciplinary

Counsel conducted an investigation into petitioner’s conduct since the date of his suspension,

and on October 19, 2017, submitted his Report and Recommendation to us pursuant to Article

III, Rule 5(b)(4) of the Supreme Court Rules of Disciplinary Procedure.             In his report,

Disciplinary Counsel noted that on January 7, 2016, petitioner pled nolo contendere to an

additional charge of driving under the influence of liquor, a second offense, in violation of G.L.

1956 § 31-27-2(d)(2)(i), and was sentenced to twenty days to serve at the Adult Correctional

Institutions with 345 days suspended with probation, and a one-year loss of license.

       Disciplinary Counsel noted that petitioner had successfully completed his probationary

terms for his convictions, no new offenses had occurred, that petitioner was actively involved in

substance-abuse treatment, and there was no information that petitioner was currently abusing

alcohol. Counsel recommended that any reinstatement be conditioned on petitioner continuing in

substance-abuse treatment.

       We considered this petition at our conference on November 16, 2017. After hearing the

parties, we concluded that we were not satisfied that petitioner had taken adequate steps to

confront and overcome his history of alcohol abuse. We continued this matter for six months,

encouraged petitioner to more actively participate in substance-abuse programs, and directed him




                                                2
to provide Disciplinary Counsel with a specific treatment plan and submit monthly written

reports to Disciplinary Counsel regarding his compliance with that plan.

       This matter was again before Court at its conference on May 30, 2018. Petitioner has

taken, and is continuing to take, appropriate steps to address his alcohol abuse. Disciplinary

Counsel has not uncovered any information, other than petitioner’s above-noted convictions, that

reflect adversely on petitioner’s current fitness to be reinstated. A criminal conviction does not

create an insurmountable obstacle to the resumption of the practice of law. In re Maselli, 143
A.3d 1084, 1085 (R.I. 2016)(mem.)

       Accordingly, we hereby grant the Petition for Reinstatement, subject to the following

conditions:

       1. The petitioner shall continue with his substance-abuse treatment in accordance with

              his plan previously submitted to Disciplinary Counsel;

       2. The petitioner shall submit written reports on a monthly basis providing evidence that

              he is in compliance with his treatment plan; and,

       3. The above-noted conditions shall remain in effect for two years from the date of this

              order.



       Entered as an Order of this Court this 19th Day of June, 2018.



                                                       By Order,



                                                       ______________/s/__________________
                                                                    Clerk




                                                   3
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Steven A. Murray.
                                     No. 2017-172-M.P.
Case Number
                                     June 19, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Thomas R. DeSimone, Esq.
Attorney(s) on Appeal                For Respondent:

                                     David D. Curtin
                                     Chief Disciplinary Counsel




SU-CMS-02B (revised November 2016)